Citation Nr: 1507337	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  10-39 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, currently rated as 20 percent disabling.

2.  Entitlement to a compensable rating for osteomyelitis secondary to the service-connected lumbar spine disability. 

3.  Entitlement to an increased rating for radiculopathy of the right lower extremity secondary to the service-connected lumbar spine disability, rated as 10 percent disabling.

4.  Entitlement to an increased compensable rating for radiculopathy of the left lower extremity secondary to the service-connected lumbar spine disability.

5.  Entitlement to an increased rating for a left knee disability, currently rated as 10 percent disabling.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1990 to November 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  The claim was remanded in February 2014 for additional development.  In November 2014, the Veteran testified at a hearing held at the RO.

The issue of entitlement to an increased rating for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's lumbar spine disability has been manifested by forward flexion to 30 degrees or less when taking into account pain on motion.  It has been productive of incapacitating episodes of greater than four weeks but less than 6 weeks.  Ankylosis has not been shown.  

2.  Throughout the pendency of the appeal, the Veteran's sciatica of the right lower extremity secondary to his lumbar spine disability has been moderate in severity.

3.  Throughout the pendency of the appeal, the Veteran's sciatica of the left lower extremity secondary to his lumbar spine disability has been moderate in severity.

4.  Throughout the pendency of the appeal, the Veteran's osteomyelitis has been inactive.   

5.  The Veteran's service-connected disabilities are of such severity so as to preclude substantial employment. 


CONCLUSIONS OF LAW

1.  The criteria for an increased 40 percent rating for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5239, 5243 (2014).
 
2. The criteria for an increased 20 percent  rating for neurological manifestations in the left lower extremity as secondary to the service-connected lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2014).

3.  The criteria for an increased 20 percent  rating for neurological manifestations in the right lower extremity as secondary to the service-connected lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2014).

4.  The criteria for a compensable rating for osteomyelitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71(a), DC 8000 (2014).

5.  The criteria for assignment of a TDIU are met.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340  3.341, 4.15, 4.16 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In the instant case, the Board finds that VA has satisfied its duty to notify through an August 2008 letter.  The claims were then adjudicated in February 2009. 

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.   Additionally, the Veteran was afforded VA examinations in September 2008 and in December 2014 in order to adjudicate his increased rating claims.  Those examinations are sufficient to decide the Veteran's claims. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine the knee are each considered a major joint.  38 C.F.R. § 4.45. 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  The use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

Lumbar Spine, Osteomyelitis, Sciatica

The Veteran's lumbar spine disability has been rated 20 percent disabling under Diagnostic Code 5239 which pertains to spondylolisthesis or segemental instability.  38 C.F.R. § 4.71a, DC 5239. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait pattern or spine contour such as scoliosis, reverse lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the lumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an increased rating of 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks during the past 12 months.  An increased rating of 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2014).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

Turning to the evidence of record, private treatment records reflect that in December 2007, range of motion of the spine was to 75 degrees flexion and 10 degrees extension.

On September 2008 VA examination, the Veteran denied any sequala related to his previous osteomyelitis that incurred following back surgery in 1990s.  He reported constant low back pain that would radiate down his legs and feet, mostly on the right side.  Any activity could cause flare-ups.  He was unable to lift or do strenuous activity.  He reported incapacitating episodes every two to three months.  He was not working due to back pain.  He was limited in his ability to complete chores and recreational activities, but was able to tend to activities of daily living.  He took pain medication, used a TENS unit, and was working with physical therapists to relieve his back pain.  Physical examination showed mild antalgic movements.  He had a moderate paravertebral muscle spasm.  Spinal curvature was normal.  Range of motion of the spine showed extension limited to 15 degrees with pain throughout the range of motion.  Flexion was to 55 degrees, with pain beginning in the last 15 degrees, limiting his range of motion.  Right lateral bending was to 25 degrees, and left lateral bending was to 20 degrees.  There was pain in the last 5-10 ranges of motion.  Rotation was to 35 degrees on the right and to 30 degrees on the left.  There was some pain on range of motion.  Deep tendon reflexes were normal.  There was some mild diminished light touch and sharp/dull discrimination in the posterior right thigh.  There was no differential loss of muscle strength in the lower extremities.  Repetitive testing brought out increased pain, weakness, and fatigue.  An EMG study showed sensory neuropathy, right slightly worse than the left side.  The diagnoses were status post laminectomy of L5; herniated nucleus pulposus of L4-5; and radiculopathy.  

A March 2013 private lumbar spine impairment questionnaire reflects the diagnosis of lumbar spondylosis, failed back surgery syndrome, and cervical spondylosis, with a guarded prognosis.  Range of motion testing showed flexion to 30 degrees or less.  There was pain present with prolonged standing, sitting, bending, and lifting.  There were clinical signs of tenderness, muscle spasm, reflex changes, and trigger points.  Positive straight leg raising was to 5 degrees on the right side.  The Veteran was assessed to have moderate radiculopathy of the right lower extremity based upon MRI findings.  The Veteran was noted to be absent from work more than three times per month due to back pain.  He was restricted with regard to his ability to carry heavy objects.

On April 2014 VA examination, the Veteran reported daily back pain.  He reported flare-ups that occurred three times a month causing him to be immobile.  He had pain and decreased motion during flare-ups.  Range of motion testing showed flexion to 80 degrees, with pain at 70 degrees.  Extension was to 20 degrees, with pain at 15 degrees.  He had left and right lateral flexion to 20 degrees, and right lateral rotation to 25 degrees, with pain at 20 degrees.  On repetitive testing, flexion was to 80 degrees, extension was to 20 degrees, right and left lateral flexion was to 20 degrees, and right and left lateral rotation was to 25 degrees.  There was no additional limitation of motion on repetitive testing.  There was functional loss by way of less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  There was localized tenderness of the lower lumbar region.  The Veteran was assessed to suffer from intervertebral disc syndrome, in that he had incapacitating episodes for at least four weeks but less than six weeks in the previous 12 months.  Muscle strength testing was normal.  There was some muscle atrophy at the left thigh and calf.  Reflex examination was absent on the right hand side and 2+, or normal, on the left side.  Sensory examination was normal in both lower extremities.  Straight leg raising was positive, bilaterally.  There was evidence of radiculopathy that was described as causing severe pain and paresthesia in both lower extremities and moderate numbness.  Clinically, his radiculopathy was concluded to be moderate in severity.  The Veteran reported that he used a cane and braces for his left knee.  The Veteran had a surgical scar related to his previous back surgery that did not have any associated signs or symptoms.

At his November 2014 hearing before the Board, the Veteran demonstrated that he could flex his back to 90 degrees, but stated that his pain began at around 30 degrees of such flexion.

In this case, the Board finds that a higher 40 percent rating is warranted throughout the appeal period for the Veteran's lumbar spine disability.  For one, the 2014 VA examination found that the Veteran had suffered from incapacitating episodes pursuant to VA regulation more than four weeks but less than six weeks in the previous twelve months.  Such meets the criteria for a 40 percent rating under DC 5243 which contemplated intervertebral disc syndrome.  The Board finds that the higher 40 percent rating is warranted throughout the appeal period because the evidence tends to demonstrate that prior to that time period, the Veteran's lumbar spine disability was similarly severe in nature.  On September 2008 VA examination, the Veteran reported incapacitating episodes that occurred every few months.  Moreover, at the time of the 2008 VA examination, the Veteran was able to forward flex his spine to 55 degrees, but experienced pain in the last 15 degrees of flexion, limiting him to 30 degrees of flexion when taking into consideration pain on movement.  In 2013, he was only able to flex to 30 degrees.  Such would also meet the criteria for a higher 40 percent rating under DC 5239, flexion to 30 degrees or less.  Accordingly, the Board finds that the higher 40 percent rating is warranted throughout the pendency of the appeal, whether under DC 5239 or DC 5243.  Separate ratings under those codes would not be warranted however, as the codes both contemplate the same symptoms, namely, limitation of motion of the spine, pain, and functional loss.

Next, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve.

Here, the Board finds that higher 20 percent ratings are warranted for radiculopathy of the Veteran's right and left lower extremities.  Significantly, on 2014 VA examination, clinical findings reflected moderate radiculopathy of both the right and left lower extremities.  Such was based upon the Veteran's reported symptoms and physical examination.  The Board notes that the Veteran reported severe pain and paresthesia in the lower extremities.  However, physical examination resulted in a finding of a moderate disability only.  Notably, severe symptoms such as marked muscular atrophy have not been found.  While atrophy of the right calf was found on 2014 examination, marked atrophy was not.  Moreover, there was no indication of foot dangling or trouble with active movement of the legs to suggest severe paresthesia.  The Veteran was able to heel and toe walk.  Other organic changes have not been noted.  Muscle strength was normal throughout both lower extremities.  Sensory examination was also normal in both lower extremities.  Thus, when taking into account the physical findings, to include absent reflexes on the right side, muscle atrophy on the left side, coupled with normal motor examination, sensory examination, and muscle strength, the Board finds that the evidence presents a picture of a moderate neurological disability, as was found by the 2014 VA examiner.  The Board finds that such is the case throughout the pendency of the appeal, as the Veteran has complained of these same symptoms since the onset of the appeal in 2008.  A 2008 EMG study showed the presence of neuropathy of the lower extremities, and, in 2013, the Veteran was also assessed to suffer from moderate radiculopathy.  Accordingly, higher 20 percent ratings for moderate radiculopathy of the right and left lower extremities are warranted.

The Veteran contends that his low back disability flares up after standing, walking, or sitting and on physical activity.  However, even if the Veteran does experience flare-ups of his low back disability, the Board finds it unlikely, and there is no evidence which suggests, that on repetitive use, the low back was restricted by pain or other factors resulting in ankylosis of the spine thereafter.  Specifically, on VA examination, which factor in findings related to any additional functional limitations on repetitive use, there were no finding of additional limitation of extension or flexion that would warrant higher ratings under the spinal criteria.  Thus, even considering the effects of pain on use, there is no probative evidence that the further limitation due to pain results in the low back being limited to a sufficient extent to warrant a higher rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to osteomyelitis, osteomyelitis is rated under DC 5000, which pertains to acute, subacute, or chronic osteomyelitis.  Osteomyelitis of the pelvis, vertebrae, or extending into major joints, or with multiple localization or with long history of intractability and debility, anemia, amyloid liver changes, or other continuous constitutional symptoms warrants a 100 percent rating.  A 60 percent rating is assigned for frequent episodes of osteomyelitis with constitutional symptoms.  A 30 percent rating is assigned for osteomyelitis with definitive involucrum or sequestrum, with or without discharging sinus.  A 20 percent rating is assigned for osteomyelitis with discharging sinus or other evidence of active infection within the past 5 years.  A 10 percent rating is assigned for inactive osteomyelitis, following repeated episodes, without evidence of active infection in past 5 years.  38 C.F.R. § 4.71a, DC 5000.  

Note (1) to DC 5000 directs that a rating of 10 percent, as an exception to the amputation rule, is to be assigned in any case of active osteomyelitis where the amputation rating for the affected part is no percent.  This 10 percent rating and the other partial ratings of 30 percent or less are to be combined with ratings for ankylosis, limited motion, nonunion or malunion, shortening, etc., subject, of course, to the amputation rule.  The 60 percent rating, as it is based on constitutional symptoms, is not subject to the amputation rule.  A rating for osteomyelitis will not be applied following cure by removal or radical resection of the affected bone. 

Note (2) to DC 5000 directs that the 20 percent rating on the basis of activity within the past 5 years is not assignable following the initial infection of active osteomyelitis with no subsequent reactivation.  The prerequisite for this historical rating is an established recurrent osteomyelitis.  To qualify for the 10 percent rating, 2 or more episodes following the initial infection are required.  This 20 percent rating or the 10 percent rating, when applicable, will be assigned once only to cover disability at all sites of previously active infection with a future ending date in the case of the 20 percent rating.

In this case, in accordance with Note 2, DC 5000, a compensable rating is not warranted at any time during the appeal period.  Following the initial treatment for osteomyelitis in the 1990s, there has not been any recurrence of the disease to qualify for a 10 percent rating.  Rather, the Veteran has denied any recurrent symptoms of osteomyelitis.  Thus, a compensable rating is not warranted.

III.  Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disabilities.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected low back disability, left and right lower extremity neurological impairment, and osteomyelitis, with the established criteria found in the rating schedule.  The discussion above reflects that the symptoms of the Veteran's low back disability and left and right lower extremity neurological impairment as it is contemplated by the applicable rating criteria, namely low back pain that limitation of function/motion and tingling and numbness in the lower extremities.  There are higher ratings available under the diagnostic codes for the lumbar spine and the lower radicular group, but the Veteran's disabilities are not productive of the manifestations that would warrant the higher rating.  The criteria for a higher rating has not been shown with respect to the claim for increased rating for osteomyelitis.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

TDIU 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides a rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

Service connection is currently in effect for a lumbar spine disability, rated as 40 percent disabling, radiculopathy of the right lower extremity, rated as 20 percent disabling, radiculopathy of the left lower extremity, rated as 20 percent disabling, a left knee disability, rated as 10 percent disabling, osteomyelitis, rated as noncompensable, and major depressive disorder, rated as 30 percent disabling prior to October 6, 2011, and as 100 percent disabling thereafter.  When taking into account his lumbar spine disability with related neurological manifestations and rating those claims pursuant to the Combined Ratings Table, the Veteran meets the scheduler criteria for consideration of entitlement to a TDIU throughout the period on appeal.  38 C.F.R. § 4.16(a).  

In that regard, the Board finds that a TDIU is warranted throughout the period under appeal.

Turning to the evidence of record, VA psychiatric records dated in October 2007 reflect that the Veteran was admitted to the hospital for major depression, severe.  At that time, his father reported that he would be able to secure contract construction jobs which the Veteran would oversee but that he could not focus or organize his thoughts to complete the projects.

Physical therapy records related to the Veteran's back disability reflect the Veteran's report that he was working full-time in construction.  Such was noted throughout 2008.  However, in April 2009, he was noted to instead be a disabled veteran.  

On October 2008 VA psychological examination, the Veteran reported that he did odd jobs "here and there."  He had previously worked in construction but he was not paid enough so he terminated employment.  He had been a successful body builder until a motor vehicle accident in 2002 that prevented him from continuing on that path.

On December 2011 VA psychological examination, the Veteran reported that he had not worked since 2000 due to health problems.  Prior to that time, he had worked as a courier for a bank and then had run his own gym.  He had worked in construction for three to four years.  He was managing his finances with the help of his mother.  He would only drive locally, and so his parents had driven him to the examination.  On examination, he was noted to have a history of psychotic symptoms.  He had poor concentration, anhedonia, lethargy, and fatigue.  The Veteran's depression, which the examiner concluded stemmed from his initial back injury that incurred in service, was concluded to create a total occupational impairment.  

On April 2014 VA joints examination, it was concluded that the Veteran's back, sciatica neuralgia, and left knee disability precluded both physical and sedentary occupations due to his chronic pain management and medications.

Upon review of this evidence, it is apparent that the majority of VA examiners have determined that the Veteran's service-connected disabilities, to include his psychiatric disability as well as his musculoskeletal disabilities, preclude employment.  Because the competent and probative VA opinions obtained in this case positively support the Veteran's claim, a TDIU is warranted.  In that regard, the Veteran has stated that he has not worked in a full-time position since 2000, prior to the appeal period.  While certain private treatment records demonstrate his report that he was working in construction, it has been clarified by the Veteran and his family that he has only been able to hold odd jobs and when he has worked in construction, it has only been work that his father has helped him to secure and during such, he has had trouble concentrating and fulfilling his duties.  It appears that his psychiatric impairment has been severe for many years, preventing him from maintaining employment that is more than marginal in degree.  Moreover, his lumbar spine disability and related neurological residuals has been found to preclude both physical and sedentary work.  The ultimate question of whether a veteran is capable of substantially gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350 (Fed.Cir.2013).  Accordingly, the Board finds that entitlement to a TDIU is warranted.

ORDER

An increased 40 percent rating for a lumbar spine disability is granted, subject to the laws and regulations governing the award of monetary benefits.

An increased 20 percent rating for radiculopathy of the right lower extremity is granted, subject to the laws and regulations governing the award of monetary benefits.

An increased 20 percent rating for radiculopathy of the left lower extremity is granted, subject to the laws and regulations governing the award of monetary benefits.

A compensable rating for osteomyelitis is denied.

A TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Further development is necessary with regard to the claim for increased rating for a left knee disability. 

At his November 2014 hearing, and in the corresponding VA treatment records, the Veteran reported that he was scheduled to undergo a left knee arthroscopy in January 2015.  The records relating to that surgery and any subsequent records pertaining to the current severity of his left knee disability have not been associated with the record and thus, such should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain all records related to the Veteran's January 2015 left knee surgery, to include all VA treatment records dated from November 2014 to the present.  If records are not available, inform the Veteran and provide him with the opportunity to obtain such records.

2.  Then, readjudicate the claim for increased rating for a left knee disability.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


